EXHIBIT 10-A

 

LOGO [g33565img.jpg]

 

ABOVE AND BEYOND

 

Officer Level



--------------------------------------------------------------------------------

CONTENTS

 

INTRODUCTION

   Page 3

EXECUTIVE PERQUISITES - OFFICER LEVEL

    

Introduction

   Page 3

Annual Allowance

   Page 4

Home Computers and Accessories

   Page 4

Home Office Equipment

   Page 4

Office Furnishings

   Page 4

Home Maintenance Services

   Page 5

Legal, Financial, or Income Tax Counseling

   Page 5

Personal Excess Liability Insurance

   Page 5

Spousal Life or Disability Insurance

   Page 6

Physical Fitness, Tennis, or Athletic Club Dues and Fees

   Page 6

Physical Fitness Equipment

   Page 6

Sporting / Recreation Equipment and Fees

   Page 6

Business Air Travel for Accompanying Spouse / Children

   Page 6

Performing Arts / Cultural and Sporting Events

   Page 7

Business or University Club Memberships

   Page 7

Club Memberships (Social, Golf, Yacht, etc.)

   Page 7

In-Town Parking

   Page 7

Automobile or Home Security System

   Page 7

Automobile Leasing / Purchase / Insurance

   Page 8

Cellular / Mobile Phones

   Page 8

Educational Course Work

   Page 8

Pet Care

   Page 8

EXECUTIVE BENEFITS - OFFICER LEVEL

    

Introduction

   Page 9

Vacation

   Page 9

Medical-Annual Physical Examination

   Page 9

Travel Accident Insurance

   Page 10

Long Term Disability

   Page 10

Death-in-Service Benefit

   Page 11

Death-in-Retirement Benefit

   Page 11

Life Insurance During Retirement

   Page 12

TAX CONSIDERATIONS

    

Executive Benefits

   Page 13

Travel Accident

   Page 13

Long Term Disability

   Page 13

Death-in-Service Benefit

   Page 13

Death-in-Retirement Benefit

   Page 13

Life Insurance During Retirement

   Page 13

Executive Perquisites

   Page 14

 

-1-

June 2004



--------------------------------------------------------------------------------

CONTENTS

 

ADMINISTRATION

    

Eligibility

   Page 15

Plan Administration

   Page 15

Term of Plan

   Page 15

Annual Allowance

   Page 15

Reimbursement Procedure

   Page 16

Timing Of Reimbursement Submissions

   Page 16

New Participants

   Page 17

Promotion

   Page 17

Termination of Employment

   Page 18

For More Information

   Page 18

 

-2-

June 2004



--------------------------------------------------------------------------------

INTRODUCTION

 

The Above and Beyond Plan encompasses two areas:

 

1. EXECUTIVE PERQUISITES

 

An annual allowance for executive perquisites including:

 

  • Home Computers and Accessories

 

  • Home Office Equipment

 

  • Office Furnishings

 

  • Home Maintenance Services

 

  • Legal, Financial, or Income Tax Counseling

 

  • Personal Excess Liability Insurance

 

  • Spousal Life or Disability Insurance

 

  • Physical Fitness, Tennis, or Athletic Club Dues and Fees

 

  • Physical Fitness Equipment

 

  • Sporting / Recreation Equipment and Fees

 

  • Business Air Travel for Accompanying Spouse / Children

 

  • Performing Arts / Cultural and Sporting Events

 

  • Business or University Club Memberships

 

  • Club Memberships (Social, Golf, Yacht, etc.)

 

  • In-Town Parking

 

  • Automobile or Home Security System

 

  • Automobile Leasing / Purchase / Premiums

 

  • Cellular / Mobile Phones

 

  • Educational Course Work

 

  • Educational Course Work

 

  • Pet Care

 

2. EXECUTIVE BENEFITS - OFFICER LEVEL

 

The program provides enhancements or additions to the following benefit areas:

 

  • Vacation

 

  • Medical - Annual Physical Examination

 

  • Travel Accident Insurance

 

  • Long Term Disability

 

  • Death-in-Service Benefit

 

  • Death-in-Retirement Benefit

 

  • Life Insurance During Retirement

 

-3-

June 2004



--------------------------------------------------------------------------------

EXECUTIVE PERQUISITES - OFFICER LEVEL

 

This portion of the Above and Beyond Plan is designed to afford you optimal
flexibility in creating your own personalized program. You are eligible for an
annual allowance of $11,500 from which the cost of certain perquisites will be
reimbursed to you less applicable income taxes. The perquisite menu is designed
to provide items and services to help improve your effectiveness at Colgate and
to contribute positively to your personal and family life.

 

This booklet outlines the menu of items and services from which you may build
the plan most valuable to you and your family.

 

HOME COMPUTERS AND ACCESSORIES

 

You can purchase a home computer, additional hardware or software, maintenance
contracts, and accessories for a new or existing home computer.

 

Due to the high cost of home computers, if your allowance in the purchase year
does not cover the purchase price, the remaining expense can be submitted for
reimbursement during the next plan year.

 

HOME OFFICE EQUIPMENT

 

The Company recognizes that you may be called upon to work at home on occasion.
You may submit expenses for items such as a desk, file cabinet, computer
furniture, answering machine, fax machine, or copy machine for your home office.
Maintenance contracts required on fax or copy machines are also covered.

 

OFFICE FURNISHINGS

 

To recognize the long hours spent in the office required by the responsibilities
of your position, you may submit costs incurred for such personally selected
furnishings as artwork, desk accessories and similar items. Insurance coverage
for valuable items is your personal responsibility.

 

-4-

June 2004



--------------------------------------------------------------------------------

HOME MAINTENANCE SERVICES

 

Routine household chores can consume precious personal and family time.
Consequently, you may submit costs incurred for such recurring home maintenance
services as housekeeping, house painting and washing, items purchased for lawn
and garden, snow removal, swimming pool care, landscaping, gutter cleaning,
chimney sweeping, and similar upkeep performed at your residence. Capital
improvements or items typically “contracted for” such as roofing, siding,
sprinkler systems, etc. are considered non-covered expenses.

 

LEGAL, FINANCIAL, OR INCOME TAX COUNSELING

 

Expenses associated with counseling from a reputable firm or individual
pertaining to financial, estate, tax or legal matters and the preparation of tax
returns are reimbursable. This also includes will preparation for yourself and
members of your immediate family. The Company will not recognize statements for
services rendered from employees of the Company, nor from relatives of the
participating executive. Of course, this service is not available to pay fees
incurred in any action in which your interest is contradictory to the Company’s.

 

Due to the potential high cost associated with such services, if your allowance
in the year services are rendered does not cover the expense incurred, the
remaining expense can be submitted for reimbursement during the next plan year.

 

PERSONAL EXCESS LIABILITY INSURANCE

 

You may submit premiums for personal excess liability insurance for
reimbursement. This is insurance which provides against catastrophic liability
claims and is often referred to as “personal umbrella”, “personal excess”, or
“personal catastrophe liability insurance”. Such policies are intended to
provide an added layer of liability coverage (usually in multiples of $1
million) to normal insurance policies and do not begin to pay until the limits
of the normal policies have been exhausted. You can purchase excess liability
insurance through your insurance broker to meet your personal needs.

 

-5-

June 2004



--------------------------------------------------------------------------------

SPOUSAL LIFE OR DISABILITY INSURANCE

 

You may submit premiums for spousal life or disability insurance for
reimbursement, other than your share of the premium for dependent coverage
offered in the Colgate flexible benefits program.

 

PHYSICAL FITNESS, TENNIS, OR ATHLETIC CLUB DUES AND FEES

 

You may submit expenses associated with annual membership dues for tennis,
swimming, squash or racquetball clubs, or local YMCA-YWCA’s or other fitness
centers for yourself or your family. Non-equity initiation fees and related
annual fees, e.g., locker fee or seasonal court rental, and personal trainer
fees are also included. Incidental costs are your personal responsibility.

 

PHYSICAL FITNESS EQUIPMENT

 

As an adjunct to the menu item of “Physical Fitness, Tennis, or Athletic Club
Dues and Fees”, expenses for the purchase of exercise equipment for use at your
home are covered. This includes weight lifting systems, rowing or skiing
machines, exercise bikes, instructional videos, and similar fitness equipment.
Expenses for running shoes or safety equipment associated directly with the use
of Physical Fitness Equipment are also covered.

 

SPORTING / RECREATION EQUIPMENT AND FEES

 

To encourage participation in activities which you and your family find helpful
in reducing stress (such as fishing, boating, hiking, golf, bicycling, running,
yoga, or playing an instrument / any number of team sports), the purchase of
equipment, specialized clothing and safety equipment associated with the
activity is covered under the plan. Music lessons as well as lessons such as
golf, tennis, self-defense are also covered expenses.

 

BUSINESS AIR TRAVEL FOR ACCOMPANYING SPOUSE / CHILDREN

 

If you choose to have your spouse or children accompany you on an approved
business trip, their associated airfare may be submitted for reimbursement.

 

-6-

June 2004



--------------------------------------------------------------------------------

PERFORMING ARTS / CULTURAL AND SPORTING EVENTS

 

You may submit the actual cost of tickets or subscriptions to the theater,
opera, ballet, museums, musical concerts and cultural or sporting events
incurred by you or your immediate family. You may also submit the cost of movie
tickets and videos (purchase or rental) for reimbursement.

 

BUSINESS OR UNIVERSITY CLUB MEMBERSHIPS

 

You may submit annual dues for luncheon clubs sponsored by, or affiliated with,
professional or alumni organizations for reimbursement. Incidental costs are
your personal responsibility.

 

CLUB MEMBERSHIPS

 

You can use your annual allowance towards membership in a country club, golf or
yacht club or sporting club (e.g., a soccer club). The allowance can be used to
pay non-equity initiation fees, annual dues and related annual fees such as boat
slip fees, greens fees, annual locker rental or golf club storage. Incidental
charges for meals, drinks, or purchases of miscellaneous items from the club are
not covered.

 

IN-TOWN PARKING

 

You can rent a parking space near the office on an annual, monthly, or daily
basis and submit the charges for reimbursement.

 

AUTOMOBILE OR HOME SECURITY SYSTEM

 

Expenses associated with the installation of any electrical or mechanical alarm
system for your automobile or home to provide additional security for you and
your family are reimbursable. On-going system maintenance fees are also
reimbursable.

 

-7-

June 2004



--------------------------------------------------------------------------------

AUTOMOBILE LEASING / PURCHASE / INSURANCE

 

You may lease or purchase a car and submit the costs and associated fees for
reimbursement. You may also submit your automobile insurance premiums for
reimbursement.

 

CELLULAR / MOBILE PHONES

 

You may submit expenses for the purchase, installation and repair of a cellular
or mobile telephone and associated monthly service charges. Personal usage costs
are your responsibility and are not covered.

 

EDUCATIONAL COURSE WORK

 

Reimbursement of tuition, books, and fees for educational courses not related to
your work for you or your family is allowable. For instance, adult education
courses offered at local community colleges are covered. However, all expenses
associated with the formal education of your children (including preschool) are
specifically excluded (e.g., tuition, books, room and board, etc.).

 

PET CARE

 

Fees associated with grooming and boarding your pets are covered expenses. Costs
for a pet walking/sitting service are also covered as well as Veterinarian
fees/visits.

 

-8-

June 2004



--------------------------------------------------------------------------------

EXECUTIVE BENEFITS - OFFICER LEVEL

 

The Officer Level Executive Benefits Program provides benefits above and beyond
Colgate’s regular benefits program. In some cases, these are additional
benefits; in other cases, they supplement or replace existing benefits you enjoy
as a salaried Colgate employee. These executive benefits recognize the extra
effort you and your family make in contributing to Colgate’s success.

 

Please note, this section provides a summary of your executive benefits. It is
not intended to answer all your questions. Please contact your Human Resources
representative for further clarification.

 

The Company pays the full cost of all executive benefits except for
post-retirement life insurance, which you may elect to purchase through
utilization of a special Retiree Insurance Account established in your name. You
do not need to complete any enrollment forms as these benefits are provided
automatically.

 

VACATION

 

Executives in the Colgate Above and Beyond Plan are eligible for vacation above
and beyond normal Company policy. As a participant at the Officer Level, a
minimum of four weeks’ vacation is available to you. Of course, this does not
limit additional vacation earned through length of service with the Company. In
addition, you may utilize the regular Vacation Exchange Options provided under
the flexible benefits program to buy or sell additional vacation days.

 

MEDICAL - ANNUAL PHYSICAL EXAMINATION

 

The Company is concerned about you maintaining your good health and therefore
provides an annual comprehensive physical examination to facilitate early
detection and correction of medical conditions. The Company has contracted with
a third-party medical service to provide this exam. If you choose to use your
own personal physician, the Company will cover expenses up to the cost of the
Company provided physical. Results are confidential and solely for your benefit.

 

-9-

June 2004



--------------------------------------------------------------------------------

TRAVEL ACCIDENT INSURANCE

 

Generally, Colgate’s regular Travel Accident Insurance Plan provides benefits if
you die or are dismembered while traveling on business.

 

Under the Executive Benefits Program, these benefits are extended to you 24
hours a day, throughout the year. This means you are covered for accidental
death or dismemberment under any circumstances.

 

As a member of the Program, you are eligible for benefits from this Plan equal
to three times your recognized earnings, up to a maximum of $750,000 of
coverage. This represents an additional $250,000 over the regular travel
accident maximum otherwise available to salaried employees.

 

LONG TERM DISABILITY

 

The Salaried Disability Plan provides income protection if you become ill or
injured and are unable to work for a long period of time. The first 26 weeks of
disability are covered under the Short Term Disability Plan. The Long Term
Disability (LTD) Plan provides benefits if your disability lasts beyond 26
weeks.

 

The regular LTD Plan covers your Recognized Earnings (RE) up to a limit
($300,000 effective 1/1/02). Under the Executive Benefits Program, we cover your
RE above that limit. Your amount of benefit is the 50% or 60% level you elected
under the regular LTD Plan. However, if you elected 70% under the regular plan,
your Executive benefit is provided at the 60% level.

 

You make normal contributions for regular LTD coverage up to the RE limit
($300,000 effective 1/1/02). However, there is no cost to you for the coverage
provided under the Executive Benefits Program above the limit.

 

-10-

June 2004



--------------------------------------------------------------------------------

DEATH-IN-SERVICE BENEFIT

 

If you die while actively employed with the Company, your eligible survivors are
entitled to a monthly annuity. Your spouse will receive a monthly benefit equal
to 20% of your monthly Recognized Earnings at the time of your death. This
benefit is payable to your spouse and continues until you would have been age
65. If your spouse is not living and your dependent children are under age 23,
the benefit is paid to them until they reach age 23, or until you would have
been age 65 — whichever comes first.

 

This benefit is in addition to life insurance benefits and the Spouse’s Benefits
available through the Employees’ Retirement Income Plan.

 

DEATH-IN-RETIREMENT BENEFIT

 

[Note: This feature will not be applicable to those retirees who elect to
receive a lump sum payment of their Personal Retirement Account (PRA) .] This
special feature of the Officer Level Executive Benefits Program provides
additional monthly income to your spouse if you die during retirement. Through
this feature, your spouse would receive a monthly pension equal to 25% of your
normal monthly retirement benefit for life. However, this benefit is only
payable if you choose an annuity form of benefit under the regular Employees’
Retirement Income Plan. This is in addition to any other surviving spouse’s
benefits payable under the regular retirement plan. However, in no event may
your spouse’s total retirement income exceed 100% of your normal retirement
benefit.

 

Eligibility requirements for this benefit are:

 

  • 10 years of vesting service; and

 

  • you were married to your spouse for at least one year at the time of your
retirement; and

 

  • you were married to the same spouse at the time of your retirement and your
death, and

 

  • your spouse is your only designated beneficiary

 

-11-

June 2004



--------------------------------------------------------------------------------

In addition, if your spouse is more than 60 months younger than you, your
spouse’s benefit will be reduced 1/8 of 1% (.00125) per month for each month
over 60 months that your spouse is younger than you.

 

This supplemental 25% benefit, which is not funded, is paid from the general
assets of the Company.

 

LIFE INSURANCE DURING RETIREMENT

 

Under the Officer Executive Benefits Program, you are eligible for an increased
amount of life insurance during retirement in lieu of the regular Company Life
Insurance Plan provided you meet the eligibility requirements described below.

 

At retirement, if you have at least 10 years of service with Colgate and you
have elected life insurance equal to at least two times your Group Life Earnings
for each of the five years immediately preceding your retirement, you will
qualify for a post-retirement life insurance benefit equal to one-half your
recognized earnings, with a maximum coverage of $750,000. The amount of coverage
remains constant throughout your retirement. In order to receive this coverage,
you must purchase it with your Retiree Insurance Account (RIA) or other funds.

 

At retirement, if you have at least 10 years of service with Colgate but you
have not elected life insurance coverage equal to at least two times your Group
Life Earnings for each of the five years immediately preceding your retirement,
you will eligible to purchase the non-contributory life insurance benefit of the
regular Company Life Insurance Plan and the supplemental post retirement offered
under the Officer Level Executive Benefits Program will not apply.

 

The amount you contribute toward the cost of such coverage is determined at the
time of your retirement based on the value of your RIA and the value of your
coverage. The methodology to determine this amount is the same as described in
the regular Life Insurance Plan.

 

At retirement you will be requested to make an election if you wish to purchase
this coverage.

 

-12-

June 2004



--------------------------------------------------------------------------------

TAX CONSIDERATIONS

 

There are income tax considerations associated with certain executive benefits
and perquisites. Below is a general explanation of the current tax law impact.
However, you should consult your personal tax advisor to determine how these
taxes may apply in your particular case.

 

EXECUTIVE BENEFITS

 

Under current income tax law, executive benefits are treated as follows:

 

  • Travel Accident

 

Benefits paid from this Plan are not taxable.

 

  • Long Term Disability

 

Ordinary income taxes are payable when LTD benefits are paid under the Officer
Level Executive Benefit Plan. In addition, a portion of your regular plan LTD
benefits may also be taxable.

 

  • Death-in-Service Benefit

 

This executive benefit is taxable as ordinary income when payments are received.

 

  • Death-in-Retirement Benefit

 

This executive benefit is taxable as ordinary income when payments are received.

 

  • Life Insurance During Retirement

 

Based on current income tax law, post-retirement life insurance coverage in
excess of $50,000 may generate imputed income once you retire. You will receive
a W-2 form from the payroll department each year for any such imputed income.
However, benefits paid to your beneficiary would not be considered taxable
income.

 

-13-

June 2004



--------------------------------------------------------------------------------

EXECUTIVE PERQUISITES

 

It is important to note that all expenses reimbursed from the Plan will be taxed
as regular income at supplemental rates for federal, state and local income tax
purposes and will be included in your W-2 for the year in which the
reimbursement is made.

 

When you receive reimbursement from the Plan, under current law, taxes will be
withheld as follows:

 

  • 25% federal income tax (supplemental rate)

 

  • state and local taxes, where applicable

 

  • FICA, if you have not satisfied the maximum

 

  • Medicare (1.45%)

 

For example, assume you live in New York (NYC non-resident) and join a health
club that costs $1,000 in annual membership fees. When you submit your expenses
under the Plan, taxes will be withheld from the $1,000 at the supplemental tax
rates and you will be reimbursed $653.50 (assuming you have already satisfied
your FICA obligation). Keep in mind, the full $1,000 is considered taxable
income when you file your income tax return.

 

Note: Certain amounts may be deductible on your income tax return for the year
in which you pay them. For example, the amount you pay for income tax
preparation may be deductible, subject to certain deduction limitations.

 

-14-

June 2004



--------------------------------------------------------------------------------

ADMINISTRATION

 

ELIGIBILITY

 

The Above and Beyond Plan applies to Colgate executives working in the United
States who are assigned to EICP-eligible positions.

 

Regular part-time executives, assigned a continuous work schedule of at least
17.5 hours per week are eligible for a pro-rated portion of the annual allowance
based on their part-time schedule versus a full-time schedule. However,
part-time executives are NOT eligible for Executive Benefits.

 

PLAN ADMINISTRATION

 

The interpretation and administration of the Above and Beyond Plan is the sole
responsibility of Global Compensation.

 

TERM OF PLAN

 

The original effective date of the Plan was January 1, 1986. This brochure
reflects changes through June, 2004. Each calendar year is a Plan year. As with
all Colgate benefit plans, the Company expects and intends to continue this Plan
indefinitely, but reserves the right to end or amend it. If this Plan is
terminated by the Company, any eligible requests for reimbursement received by
the Plan Administrator prior to plan termination will be paid.

 

ANNUAL ALLOWANCE - OFFICER LEVEL

 

The allowance is an annual sum you can apply to the cost of approved menu items.
The Company will reimburse you for items or services from the menu, up to your
allowance maximum of $11,500. Applicable taxes will be withheld from your
reimbursement at a supplemental rate, which may not reflect your total tax
liability. (Please refer to the section “Tax Considerations” for further
information.)

 

Eligible part-time participants’ allowances will be prorated based on their
part-time schedule versus a full-time schedule.

 

Any portion of the allowance not utilized in a Plan year will not be carried
forward or used for any other purpose.

 

The allowance is not considered in the calculation of your Recognized Earnings.

 

-15-

June 2004



--------------------------------------------------------------------------------

REIMBURSEMENT PROCEDURE

 



Step 1.

  You purchase an item or pay a fee for a service that appears on the menu.

Step 2.

  Log on to Ourcolgate.com, select HR&You, Update Your Personal Information link
and then log on with your ourColgate User ID and password.. If you have any
questions, you can call the HR Information Center at x3500 or 1-888-98CPCARES.

Step 3.

  Your allowance will be debited the gross cost of an approved menu item for
which you submit documentation, up to the balance of your annual maximum.

Step 4.

  You will receive reimbursement, less applicable withholding taxes.

 

Note: Any payment to you under the Above and Beyond Plan is for the sole purpose
of reimbursing to you the expense, less withholding taxes, related to your use
of approved menu items. If for any reason you receive a refund for any menu item
or service after reimbursement, you are obliged to return that sum to the
Company. Your allowance will be credited in that amount.

 

TIMING OF REIMBURSEMENT SUBMISSIONS

 

For your convenience, requests for reimbursement under the Plan are accepted at
any time during the Plan year, and up to February 28 of the following year.

 

-16-

June 2004



--------------------------------------------------------------------------------

NEW PARTICIPANTS

 

Employees who become eligible to enter the Above and Beyond Plan during a Plan
year will participate on the following schedule:

 

Quarter Entering the Plan

--------------------------------------------------------------------------------

 

Schedule of Benefits

--------------------------------------------------------------------------------

First Quarter

  Full allowance and supplemental vacation are available for the Plan year.

Second or Third Quarter

  Allowance and supplemental vacation are prorated for the number of months in
the Plan.

Fourth Quarter

  Eligible employees will enter the Plan on January 1 of the next Plan year.

 

In all cases, participation in executive benefits will coincide with the actual
date of eligibility.

 

PROMOTION

 

Current participants promoted to a position eligible for a higher level of Plan
participation will enter the new level on the following schedule:

 

Quarter Promoted

--------------------------------------------------------------------------------

 

Schedule of Benefits

--------------------------------------------------------------------------------

First Quarter

  Full plan year participation is based on the allowance for the new position.

Second or Third Quarter

  The allowance is prorated for the number of months in each plan level.

Fourth Quarter

  The participant will participate in the former Plan level for the remainder of
the Plan year. The new allowance will be available January 1 of the next Plan
year.

 

-17-

June 2004



--------------------------------------------------------------------------------

TERMINATION OF EMPLOYMENT

 

Your executive perquisite allowance and Executive Benefits will cease on the
date of termination. Except, upon retirement, your applicable executive benefits
will continue.

 

FOR MORE INFORMATION

 

The Above and Beyond Plan is interpreted by the Global Compensation Department.
Questions pertaining to the Plan should be directed to the HR Information Center
at 1-888-98CPCARES

--------------------------------------------------------------------------------

This publication was produced by the Global Compensation Department of
Colgate-Palmolive Company – June 2004.

 

-18-

June 2004